Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-9, 11-16 and 18-20 are allowed.
    Examiner’s Comments
Claims 1, 3-9, 11-16 and 18-20 have been renumbered as claims 1, 2-8, 9-14 and 15-17 respectively. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        



/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        4/21/21